PETERSON, Judge.
James Hamby, an inmate at Marion Correctional Institution, petitioned for a writ of habeas corpus, alleging that he lost eighty days’ gain time as a result of disciplinary action and that the record supports his position that the time should be restored. We deny the petition.
Habeas corpus relief is not available as a remedy to contest loss of gain time unless an inmate is being unlawfully detained and is entitled to an immediate release. See Thomas v. Dugger, 548 So.2d 230 (Fla.1989); Williams v. State, 519 So.2d 723 (Fla. 5th DCA 1988). If Hamby has exhausted his administrative remedies, he may be entitled to seek a writ of mandamus in the circuit court to compel lawful application of gain time rules. See, e.g., Crain v. State, 579 So.2d 411 (Fla. 2d DCA 1991); Cole v. Dugger, 543 So.2d 1296 (Fla. 1st DCA 1989); Hall v. Wainwright, 498 So.2d 670 (Fla. 1st DCA 1986).
DENIED.
DAUKSCH and HARRIS, JJ., concur.